PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/713,638
Filing Date: 15 May 2015
Appellant(s): MacNeille et al.



__________________
Bernard P. Tomsa
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 08, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 06, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Overview:
Starting on page 5, the Appellant argues that the rejection of claims 1-6, 8-10, 21 and 22 under 35 U.S.C. §103 as being unpatentable over Mahoney et al. (hereon “Mahoney”) and Doyle (U.S. Patent Publication 2008/0030370, hereon “Doyle”) in view of Esposito et al. (U.S. Patent No. 9,967,707, hereon “Esposito”) includes reversible error and should be reversed. 
As stated above, claims 1-6, 8-10, 21 and 22 stand rejected under 35 U.S.C. §103 as being unpatentable over Mahoney and Doyle in view of Esposito. 
As noted above, the rejection includes the application of three references that are directed to a method and apparatus for localized vehicle-sourced weather observations. 
Mahoney is directed to a system and method that explores or uses vehicle as mobile weather observation system. The system or method provides high resolution spatial and temporal observation for better and advanced understanding of intermediate and microscale meteorology. Doyle is directed to a method and apparatus for obtaining weather information from road going vehicles. Esposito is directed to a weather data dissemination method and system. Specifically, Esposito highlights the exchange of weather related data between entities, such as vehicles and weather systems, for the purposes of enhancing and updating already existing weather data based on additional information obtained from other sources or from another vehicle’s sensor systems.
The three references as noted above are considered to be in the same field of endeavor and are considered to include factual support to address all the limitations of the claims of the instant application. 

In reference to claim 1: 
Appellants argued (see Brief, page 5, third and fourth paragraphs) that
... claim 1 recites, inter alia, “determine a weather pattern developing in the building locality based on the combined data,” “determine a data type usable to enhance the weather pattern determination,” and “request data corresponding to the determined data type from the plurality of vehicles.”
None of the preceding limitations is present in the prior art, alone or in combination.

Appellants specifically argued (see Brief, page 5, last paragraph) that
Mahoney is about using vehicles to gather weather data. It has no relationship to a building, nor do the vehicles, nor is there any determination of a weather pattern building in the vicinity of a building based on any data gathered by vehicles. Doyle is about gathering similar data, and the Examiner contends that the data can be in a geographic locality based on reported vehicle localities.  It is the Examiner’s contention that this limitation plays little role, as the vehicles in the prior art could be located anywhere.
The fact that the vehicles are in a vicinity of a building is pertinent…

The Examiner respectfully disagrees for the following reasons. The collected weather data from individual vehicles includes information about where and when valuable information about a weather development in a vicinity would be gathered for the purposes of developing an enhanced or improved weather pattern (see Mahoney, page 1181, “Vehicle Data”). This includes location information (see Mahoney, page 1181, weather related vehicle data observation, Table 1). The claim recites “a plurality of vehicles in a building locality”, but does not recite any properties related to the particular building in question or its locality. By definition “a building” is a reference to some structure. In the context of the disclosure of the instant application or the claims as presented, the term “building” does not go beyond a reference to some structure, and it would be inappropriate to read further significance into the recitation of the “building locality” in the claims. This is especially true since nowhere in the building limitations is there a reference to a component or a system as part of the building structure that would establish a technical relationship to the individual vehicles’ components or their weather related sensors in any way, shape, or form. The building performs no function in the claimed invention and the system does not interact in any way with the building. The building is merely a marker for the broadly-recited locality in question, and of course, vehicles are often in the vicinity of one or more buildings.
Appellants specifically argued (see Brief, pages 6-7) that 
With regards to the second set of limitations “determine a data type usable to enhance the weather pattern determination,” and “request data corresponding to the determined data type from the plurality of vehicles,” the Examiner cites Esposito.  Here, the Examiner merely cites a limitation about needing more data, and then concludes that any request for more data would necessarily include the types of data being requested.  That is not actually what is claimed.
The claims recite determining what type of data would be usable to enhance the determination already made, and then requesting data of that type from the vehicles.  For example, visibility data might enhance a determination of fog developing, and so the system would request visibility data from the vehicles to enhance the determination of fog.
The cited portion is actually about having insufficient data to make an initial determination in the first place, and so requesting supplemental data from sources other than aircraft.  Thus, under this teaching, the original determination could not have even been made, and there would be no contemplation about what type of data would be usable to enhance the determination, not to mention that such a teaching is not suggested by this or any other reference.
The cited portions of Esposito, when used in conjunction with the other references, would at best result in a system that gathered some data, which turned out to not be enough data, and so looked for other sources to complete the data so that a weather determination could be made in the first place.  There is no teaching or suggesting about types of data to enhance a determination already made, or requesting data of that type from a plurality of vehicles.

The Examiner respectfully disagrees for the following reasons. First, as set forth in the rejection, the primary reference Mahoney teaches using data acquired at the vehicle in combination with current weather data from a remote source to determine a weather pattern in the vicinity of the vehicle.  This is presumably sufficient to make some initial determination of the local weather.  There is no reason to expect that the proposed modifications to Mahoney suggested by Doyle and Esposito would alter this.  Esposito’s statement (column 9, line 59 – column 10, line 10) that additional weather data “may be desirable … [a]s an example … [when] the onboard data sources 38 or system 42 are unable to provide sufficient weather data for a particular region of interest” should not be taken to mean that additional weather data is requested only when no initial weather determination at all can be made.  It is much more reasonable to understand Esposito’s statement to also include situations where some initial weather determination can be made, but that determination is considered to be insufficient because it is based on “insufficient weather data”.
Second, as set forth in the rejection, both Mahoney and Doyle teach using multiple different types of data, and each lists a wide variety of types of data which could potentially be used in making weather determinations.  Esposito teaches, as set forth in the rejection, making a determination about whether additional weather data may be desirable (desirable meaning that it would enhance the weather determination) and if so, sending a request for more data.  Esposito also explicitly recognizes in the same passage (column 10, lines 7-10) that there are practical limitations on the transfer of such data (“Processor 26 may determine when to transmit the request based on some considerations (e.g., how much bandwidth is available at a given time, a cost of the data transfer, and the like).”)  Given such well-known constraints, it is only reasonable to conclude that Esposito teaches the step of determining one or more specific types of additional weather data which would be desirable for enhancing the weather determination, and the step of requesting those specific types of additional weather data, rather than transmitting a non-specific request for additional weather data (which would be an inefficient use of the transmission resources that Esposito expresses concern over).
Therefore, the examiner respectfully submits that the rejection of claim 1 over Mahoney, Doyle, and Esposito is proper and should be maintained.  Likewise, the rejection of claims 2-6, 8, 21, and 22 should be maintained because the combination of the prior art meets all the limitation of the instant claims. 

In reference to claims 9 and 10: 
On page 6-7 of the Brief, Appellants argued that
The fact that the vehicles are in a vicinity of a building is pertinent, especially when one considers claims 9 and 10, for example.  The claim has already requested data from the original vehicles in the vicinity, these claims are now about determining a subset from those vehicles that have location characteristics and/or sensor characteristics relevant to the weather pattern determination that resulted from claim 1.  Thus, this is a secondary request made to a subset of the original group, and yet the Examiner continues to treat location as largely irrelevant, ignoring the nuance of the claims when generally stating that it would be useful to use a subset for efficiency and economical purposes.
The limitations of claims 9 and 10 are not about efficiency and economy.  The limitations are about (combined with claim 1), first collecting data from a group of vehicles in the vicinity of a building, then determining a weather pattern, then determining a subset of those vehicles that have better capability (location or sensors, claims 9 and 10 respectively) that is relevant to that weather pattern and requesting additional information from those vehicles.  The Examiner’s system either randomly or in some other manner not explained would simply continue to query vehicles in an area, except less than all the vehicles, with no assurance that the queried vehicles are a subset of the original vehicles queried and/or with no determinations about location or capability (within the original group) as recited in claims 9 and 10.  Nor has the Examiner pointed to any capabilities in the prior art whereby such a group collection, determination of the “good” vehicles for a determined pattern, and then re-querying of those vehicles from the original group would even by possible.
For example, if a tornado appeared to be developing, the system may determine a subset of vehicles whose location is such that they could observe increasing wind conditions (e.g., unsheltered) and/or that included sensors capable of measuring wind.
…
When combined with claims 9 and 10, the above also makes it clear that the enhancement data is not merely gathered from some vehicles, but rather from vehicles whose location characteristics and/or sensor characteristics happen to be relevant to the type of data needed.  This is different from a request sent to all vehicles and having those who happen to be in the right place or have the right sensors respond.  Here, the requesting entity has express knowledge of the locations and/or sensing capabilities of the respective vehicles and expressly selects those vehicles based on those already-known locations and/or sensing capabilities corresponding to the type of data determined to be needed.

The Examiner respectfully disagrees for the following reasons.  
	First, the Appellant’s argument appears to misinterpret the claim language. The first paragraph of the Appellant’s argument above states that claim 1 “has already requested data from the original vehicles” and that claims 9 and 10 recite “a secondary request made to a subset of the original group”.  However, this is not the case.  Claims 8, 9, and 10 each recite “the request”, which refers back to the limitation in claim 1 “request data corresponding to the determined data type from the plurality of vehicles”. In light of claims 8, 9, and 10, claim 1 is evidently intended to be interpreted as requesting data from one or more of the plurality of vehicles, not necessarily from every vehicle.  Claim 8 adds the limitation that the request is made “to all of the plurality of vehicles”, while claims 9 and 10 add the limitation that the request is made to a particular “non-zero subset of less than all of the plurality of vehicles”.  Claims 9 and 10 therefore do not recite a “secondary request” subsequent to the original request recited in claim 1, but instead specify that the processor in claim 1 receives data from a plurality of vehicles, but the request in claim 1 for additional data is only sent to a non-zero subset of those vehicles (at least one, but not all of them).  This is different than first sending a request to a plurality of vehicles and then sending another, secondary request to a non-zero subset of that plurality of vehicles.
Second, it is true that Mahoney and Doyle in view of Esposito does not explicitly disclose that the processor would be configured to determine a non-zero subset of less than all of the plurality of vehicles, wherein location characteristics or sensing capabilities of vehicles in the subset correlate to weather pattern determination, and wherein the request is made to the non-zero subset of vehicles.
However, this would have been obvious over Mahoney and Doyle in view of Esposito for the reasons set forth in the rejection.  As discussed above with respect to claim 1, Esposito is aware of the practical constraints regarding data transfers.  Mahoney (see page 1182, first column) is also aware of the challenges posed by the volume of vehicle-based observations, and Doyle (see paragraph [0025], for instance) is aware of the tradeoffs involved in such data collection and transmission.  Requesting additional weather data be transmitted from all possible vehicles would be wasteful and unnecessary in some situations for some types of additional data, requiring excessive bandwidth and processing.  In contrast, only requesting the additional weather data from an appropriate non-zero subset of less than all the plurality of vehicles would enable the desired information to be obtained in an economical and efficient manner.  An analogous selection is disclosed by the relied-upon prior art in Esposito’s discussion of Fig. 1, in which Esposito states that “ground station 14 may request weather data from one or more aircraft 10, 12, e.g. in response to determining the particular aircraft 10, 12, is proximate a region of interest or can otherwise provide weather information relevant to the region of interest and a particular time range (to generate weather data relevant to aircraft 8)” (see column 5, lines 3-15).  This is analogous to the aspects of the claimed invention being argued by the Appellant, in that the requesting entity (the ground station) is assumed to have knowledge of the locations of aircraft 10 and 12, and of the types of weather information that they could provide.  Esposito’s use of “one or more” here clearly indicates that it is not necessary to request additional data from all possible vehicles in every instance.  Instead, one of ordinary skill in the art would have found it obvious in certain circumstances to only request additional data from an appropriate non-zero subset of the possible vehicles, based on their location or sensing capabilities, motivated by the desire to obtain the desired information in an economical and efficient manner, as set forth in the rejection of claims 9 and 10. 
Therefore, the examiner respectfully submits that the rejection of claims 9 and 10 over Mahoney, Doyle, and Esposito is proper and should be maintained.

For the above reasons, it is believed that the rejections should be sustained. 
Respectfully submitted,
/ELIAS DESTA/
Primary Examiner, Art Unit 2857

Conferees: 	
/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857

/DANIEL J WU/RQAS, OPQA  
                                                                                                                                                                                                      


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.